United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3279
                                   ___________

Patricia Campbell,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Booie Williams; Gail Price; Tim         *
Leathers; State of Arkansas,            *      [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: April 13, 2001
                              Filed: April 20, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Patricia Campbell, an employee of the Arkansas Department of Finance and
Administration (DFA), brought a 42 U.S.C. § 1983 action against the State of Arkansas
and three of its employees. Campbell claimed defendants denied her equal protection
and substantive due process by refusing to give her the same kind of job training
provided to another new employee of the same sex and race, by gossiping about her
and otherwise treating her badly, and by basing refusal of a job change she wanted on
co-workers& derogatory comments. She also claimed defendants committed various
state law torts and civil rights violations. The district court1 dismissed Campbell&s
federal claims with prejudice and her state claims without prejudice, holding that the
State and its employees in their official capacities were immune from suit, and that
Campbell had stated no viable federal constitutional claim. Campbell appeals, arguing
the court erred in holding that she did not state a claim under section 1983.

       Having carefully reviewed the parties& submissions, we agree with the district
court that Campbell did not state a claim for denial of either equal protection or
substantive due process. See Daniels v. Williams, 474 U.S. 327, 332 (1986)
(Constitution “does not purport to supplant traditional tort law in laying down rules of
conduct to regulate liability for injuries that attend living together in society”);
Breithaupt v. Abram, 352 U.S. 432, 435 (1957) (conduct that shocks the conscience--
and thus denies substantive due process--is “brutal” and “offensive”); Batra v. Bd of
Regents, 79 F.3d 717, 721-22 (8th Cir. 1996) (to deny equal protection, arbitrary or
irrational state action must involve intentional unlawful discrimination, without rational
relationship to legitimate state purpose; court&s review of state action is highly
deferential).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
                                           -2-